14 F.3d 598NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Charles E. SMITH, Defendant-Appellant.
No. 93-6660.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 20, 1993.Decided Dec. 23, 1993.

Charles Edward Smith, appellant pro se.
Harold Robert Showers, Jr., Office of U.S. Atty., for appellee.
Before WILKINSON and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Appellant appeals from the district court's order denying his 28 U.S.C. Sec. 2255 (1988) motion.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  United States v. Smith, Nos.  CR-83-15;  CA-93-201-5 (E.D.N.C. June 10, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Although the district court did not comply with the procedures required by  Roseboro v. Garrison, 528 F.2d 309 (4th Cir.1975), we find the error to be harmless since Smith is not entitled to relief as a matter of law